Citation Nr: 1525501	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel




INTRODUCTION

The Veteran served on active naval duty from May 1969 to May 1973.  He also served in the Navy Reserve.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by hazardous noise exposure during active military service.

2.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss was caused by hazardous noise exposure during active military service.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 20014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran's haring loss was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has tinnitus and bilateral hearing loss due to exposure to hazardous noise during his active service as a jet mechanic.  See May 2014 Informal Hearing Presentation; April 2014 VA Form 646; September 2013 Notice of Disagreement (describing exposure to jet and turbine engine noise and afterburner noise with light hearing protection while serving as a hydraulics mechanic and then as a "trouble shooter").

For the following reasons, the Board finds that service connection is established for the Veteran's tinnitus and bilateral hearing loss.

A veteran is an individual who served in the active military, naval, or air service and was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  Active military, naval, and air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled or died from any injury incurred or aggravated in the line of duty or from acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(1), (22), (24) (West 2014); 38 C.F.R. § 3.6 (2014).

Service connection on a direct basis means that a veteran has a current disability that either resulted from a disease or injury incurred in service or was aggravated beyond its natural progression by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d). 



Hearing loss is a disability for VA purposes when one auditory threshold at frequencies of either 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or when Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Entitlement to service connection requires evidence of three elements:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))); 38 C.F.R. § 3.303(a). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including organic diseases of the nervous system (sensorineural hearing loss and tinnitus), if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, No. 13-0540 (February 9, 2015).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

Service connection for some disabilities, classified as chronic diseases under 38 C.F.R. § 3.309(a), may alternatively be established by a showing that the chronic disease currently exists, that it existed and was chronic during active service, and that the same or similar symptoms suffered during active service have continued to be chronic up to the period on appeal.  See 38 C.F.R. § 3.303(b) (if a chronic disease was chronic in service or within a presumptive period, subsequent manifestations of the same chronic disease are entitled to service connection, however, remote, unless they are clearly attributable to intercurrent-not related to active service-causes); Walker, 708 F.3d at 1339 ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").   

A chronic disease listed under 38 C.F.R. § 3.309(a) existed in service if it was identified in service or if there was a combination of manifestations in service sufficient to identify the disease entity in addition to sufficient observation to establish actual chronicity, as distinguished from merely isolated findings or a diagnosis that happens to include the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the identity of the chronic disease listed under 38 C.F.R. § 3.309(a) that was shown to have been chronic in service is established, no additional evidentiary showing of continuity of symptomatology is required.  Id.  

However, if potentially relevant symptoms of a chronic disease were shown in service, but the disease was not chronic in service or during a presumptive period following separation from service, or if a diagnosis of chronicity may be legitimately questioned, the evidence must establish that there was continuity of the same or similar symptomatology after discharge up to the period on appeal.  Id.

To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

The evidentiary standard under 38 C.F.R. § 3.303(b) for chronic diseases listed under 38 C.F.R. § 3.309(a) is therefore a distinct and lesser burden, as it does not require evidence of a causal relationship or "nexus" to establish service connection.  Walker, 708 F.3d at 1338-1339 (clarifying that "[t]he primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology"); id. at 1336; id. at 1338 (noting that the continuity of symptomatology itself establishes that the disease existed and was chronic in service or within a presumptive period and that a causal link or nexus exists).

If the claimed disability is not one of the chronic diseases listed under 38 C.F.R. § 3.309(a), then the standard three elements noted above must still be established to demonstrate entitlement to service connection on a direct basis.  The more relaxed continuity-of-symptomatology standard would not apply, and a causal link or nexus must still be shown to establish entitlement to service connection benefits.  See, e.g., id. at 1336-37, 1340 (holding that assertion of continuity of hearing loss symptoms since active service was not sufficient to support a claim under the evidentiary standard of 38 C.F.R. § 3.303(b) because the claimant's hearing loss was not listed as a chronic disease under 38 C.F.R. § 3.309(a).  

The Veteran has current disabilities of tinnitus and bilateral hearing loss, as the August 2013 VA audiology examiner diagnosed the Veteran with tinnitus and his Maryland CNC Test revealed speech discrimination percentages below 94 percent for both ears.  See 38 C.F.R. § 3.385.

He also suffered an in-service injury, as exposure to hazardous noise is conceded based on his Military Occupational Specialty (MOS) and his competent, credible, and probative reports regarding specific noise exposures and hearing protection.  See Form DD-214 (listing MOS as Aircraft Mechanic); May 2014 Informal Hearing Presentation; September 2013 Notice of Disagreement; VA Fast Letter 10-35 (Sept. 2, 2010) (discussing the Duty MOS Noise Exposure Listing that identifies the level of probability of hazardous noise exposure); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay persons are competent to report lay-observable symptoms and information of which they have personal knowledge).  

In this case, because tinnitus is a unique disability, the Veteran himself is competent to provide the causal link or nexus.  Lay persons are competent to report lay-observable symptoms and information of which they have personal knowledge and tinnitus is defined as being subjective, with its diagnosis generally determined by whether or not a lay person claims to experience it.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY [hereinafter DORLAND'S] 1714 (28th ed. 1994)); DORLAND'S, 1956 (31st ed. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  His reports of having experienced continuous ringing in his ears in service and since service are credible and internally consistent and entitled to great probative weight.

While the August 2013 VA audiology examiner did provide an opinion that the Veteran's current tinnitus is not related to his in-service noise exposure, the rationale for the opinion was inadequate.  The August 2013 VA audiology examiner did not incorporate the Veteran's probative reports of having experienced ringing in his ears in service following conceded noise exposure and could not have reviewed the Veteran's assertions of in-service symptoms in his September 2013 Notice of Disagreement and May 2014 Informal Hearing Presentation, as they were not of record at the time of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Prejean v. West, 13 Vet. App. 444, 448-449 (2000) (holding that whether the examiner had access to the claims file and whether the opinion is thorough and detailed, definitive, and supported by a detailed rationale may be considered).  

Accordingly, because a diagnosis of tinnitus uniquely generally relies on lay reports of lay-observable symptoms the Board attributes more probative weight to the Veteran's reports and finds that the evidence weighs in favor of granting service connection for tinnitus.  

Regarding his bilateral hearing loss, the Veteran may use the lenient evidentiary standard under 38 C.F.R. § 3.303(b) to establish entitlement to service connection, as it is listed as a chronic disease under 38 C.F.R. § 3.309(a) as a disease of the organic nervous system.  As explained below, however, the Board finds that an analysis using the evidentiary standard under 38 C.F.R. § 3.303(a) is more favorable to the Veteran.



The record does not appear to contain evidence that any chronic bilateral hearing loss, as defined by VA under 38 C.F.R. § 3.385, was identified during the Veteran's active service.  While VA regulations defining hearing loss do not consider puretone thresholds at 6,000 Hertz, the Board will still consider them for purposes of evaluating whether there was a shift in the Veteran's hearing during his active naval service.

The Veteran's November 1969 enlistment audiogram, when converted from American Standards Association (ASA) values to International Standards Organization-American National Standards Institute (ISO (ANSI)) units, shows right ear puretone thresholds of 20 at 500 Hertz, -5 at 1,000 Hertz, 5 at 2,000 and 3,000 Hertz, and -5 at 4,000 Hertz and left ear puretone thresholds of 15 at 500 Hertz, 10 at 1,000, 2,000, and 3,000 Hertz, and -5 at 4,000 Hertz.  Two years later, February 1971 audiometric testing, using ISO units, shows right ear puretone thresholds of 15 at 500 Hertz, 10 at 1,000 Hertz, 5 at 2,000 Hertz, 20 at 3,000 Hertz, 25 at 4,000 Hertz, and 35 at 6,000 Hertz and left ear puretone thresholds of 5 at 500 and 1,000 Hertz and zero at 2,000, 3,000, 4,000, and 6,000 Hertz.  No audiometric testing was conducted during the Veteran's May 1973 separation medical examination and no medical histories or other service treatment records (STRs) mention any complaints of hearing loss in either ear.

The Veteran, however, went on to serve in the Navy Reserve, and audiometric testing conducted in June 1975, November 1977, May 1978, August 1979, and May 1980 reveal no right ear puretone thresholds above 5 at 500, 1,000, 2000, 3000, and 4,000 Hertz or above 20 at 6,000 Hertz and no left ear puretone thresholds above 5 at 500, 2,000, 3,000, and 4,000 Hertz or above 15 at 1,000 and 6,000 Hertz.

The August 2013 VA audiology examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of in-service hazardous noise exposure during active service or a period of ACDUTRA during the Veteran's service in the Navy Reserve.  The rationale for the opinion, however, is inadequate.  The August 2013 VA audiology examiner did not address the February 1971 audiometric data that revealed some hearing loss, as the Veteran had puretone thresholds above 20 decibels, and relied primarily upon the Veteran's puretone thresholds to state that his hearing loss had a delayed onset and was therefore too remote in time to be related to his in-service hazardous noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss).

The Board reiterates that the Veteran currently has hearing loss for VA purposes not because he has puretone thresholds that satisfy the requirements of 38 C.F.R. § 3.385, but because his speech recognition scores using the Maryland CNC Test were less than 94 percent.  While the Veteran had an average decibel loss of only 14 in the right ear and no puretone thresholds above 15 decibels during audiometric testing, he had a speech discrimination score of only 84 percent.  He had a higher average decibel loss of 23 in his left ear and some puretone thresholds above 20-25 at 1,000 Hertz, 20 at 3,000 Hertz, and 30 at 4,000 Hertz-but did not have puretone thresholds at or above 26 decibels at three different frequencies or one that was 40 decibels or greater at any frequency.  His left ear speech discrimination score was, however, only 80 percent. 

The August 2013 VA audiology examiner did not comment on or explain why the rationale for the opinion appeared to rely solely on puretone thresholds when, especially in the case of the right ear, he had no puretone thresholds that showed any hearing loss at all, but a speech recognition score that qualified as hearing loss for VA purposes under 38 C.F.R. § 3.385.   

The Board does not have the medical education and training needed to resolve or explain this apparent conflict, and there are no other speech discrimination scores available, as no speech discrimination tests were administered during the Veteran's active service or service in the Navy Reserves.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).



The record still, however, contains sufficient information to decide the claim.  The August 2013 VA audiology examiner's rationale for the opinion regarding the Veteran's tinnitus, while inadequate due to the failure or inability to address or review the Veteran's competent, credible, and probative lay statements, suggests that the etiology of hearing loss, or an in-service threshold shift, is related to tinnitus and excessive noise exposure.  See August 2013 VA Audiology Examination ("There was no in-service threshold shift that would suggest the negative effects of excessive noise exposure.").

As exposure to hazardous noise in service is conceded, service connection for tinnitus was granted based on in-service incurrence, the August 2013 VA audiology examiner suggested that hearing loss and tinnitus result from the same hazardous noise exposure, it is unclear whether puretone thresholds adequately or accurately depict the Veteran's level of disability, and, due to no fault of the Veteran, the record does not contain any speech discrimination tests in service or during service in the Navy Reserve, the Board finds that the evidence is at least in equipoise.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (instructing that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  

Accordingly, the Board resolves reasonable double in favor of the Veteran to find that his current bilateral hearing loss is etiologically related to his in-service exposure to hazardous noise.

As the Veteran's claims have been granted, a discussion of the duties to notify or 

assist is unnecessary, as any error was harmless.  See 38 U.S.C. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


